Title: From George Washington to Adam Stephen, 24 May 1758
From: Washington, George
To: Stephen, Adam

 

[Fort Loudoun, 24 May 1758]

Orders for Lt Colo. Stephen, of the Virginia Regiment.
Sr John St Clair having, by virtue of a Power from the Commander in Chief for the southern district, put the Troops of this Colony under marching Orders—and at the same time thought it necessary, that I should wait upon the President, to settle the Affairs of the two Virginia Regiments—You are therefore—if no contradictory Orders come from a Superior Officer, to remain at this place; ready to execute any Instructions that may arrive for me.
For this purpose, you are to open all Letters that may come directed to me, on His Majesty’s Service.
I expect you will be very diligent in having the Mens Arms and Clothes put in the best repair: and that every other necessary step, which time and circumstances will admit, be taken to equip them for the Field. As I expect the Detachment from the Prince-William militia (who were ordered to relieve this Garrison, but forgot their Arms) with which they will be furnished in a few days—You are, rather than suffer them to be idle, to send them towards Stony-creek (or any other distressed Settlement not very far off) until the Troops are ready to march from this place.
The Companies of the 1st Regiment, as they arrive at this Garrison, are, every morning to be exercised by Battalion, with those now here the remainder of the Day to be employed in mending their own Clothes, &c. if they can not get Taylors to do it for them fast enough. Perhaps a number of Taylors might be hired out of the Second Regiment, to assist in this work.
You will see by my orders (a copy of which I shall leave with You) what is expected from me by the General—and will regulate your conduct accordingly.
You are to cause the New Barrack to be covered in, and rough floors laid, as expeditiously as possible, for Lodgments to the Companies expected at this place. And you are to see that the Exercise we now use, be followed strictly.
I expect Sir Jno. St Clair will send a parcel of Powder-horns and shot-pouches to this place. Out of these, all the Soldiers of

the first Regiment (who are not already supplied) must be furnished, and laid under stoppages to pay for them.
You are to get 40 men from the Second Regiment, to supply the places of the like number to be taken out of the First, to assist in forming a Troop of Light-Horse: And, to prevent the evil consequences of forcing men out of one Regiment into the other, You are, with Colo. Mercer (who will assist you in the undertaking) to use your best endeavours to perswade the number of men wanted, to offer themselves voluntarily. Given under my hand at Fort-Loudoun, this 24th day of May, 1758.

G:W.


Since writing the above I am informed that there will not be powder-horns &c. enough for the New Regiment.
You are therefore, to take no concern about them.

